


Exhibit 10.5




Amendment to Letter of Intent Between APD Antiquities, Inc. (APD)

and Northern Adventures LLC (NALLC) dated April 8, 2011

Date of this Amendment August 5, 2011




Section One




1.

The number of shares APD will be amended from 8,432,111 up to 12,432,111 as a
result of shares which may be issued pursuant conversion on loans up to
$400,000.




2.

Phase II capital will be adjusted down from 10,000,000 shares at $.25 to an
intermediate level of funding consisting of the sale of up to 5,000,000 shares
between $.10 and $.15 a share.




3.

As an alternative to the issuance of 3,000,000 shares as a consideration for NA
granting leases on the Quartz Creek and Monitor properties, APD agrees to issue
up to 33,000,000 shares in exchange for the transfer of all third party mineral
leases, assignment of all right, title and interest in certain unpatented mining
claims and rights to a total of nine mineral prospects from NALLC to APD.




Section Two




No Amendments




Section Three




1.

The amount of convertible promissory notes can be increased from $200,000 up to
$400,000.  The conversion rate remains the same.




Section Four




1.

All promissory notes from NALLC to APD will be extended to December 31, 2011 and
the amount maybe be increased pursuant to an amount agreed upon the NALLC and
APD.




Section Five




No Amendments




Section Six




No Amendments




Section Seven




No Amendments




Section Eight




No Amendments





--------------------------------------------------------------------------------




Section Nine




No Amendments




Section Ten




No Amendments




Section Eleven




No Amendments




Section Twelve




No Amendments




Section Thirteen




No Amendments




Section Fourteen




1.

The period of time shall be extended until December 31, 2011 by mutual written
consent of the parties as outline in this Amendment.




Section Fifteen




No Amendments










Very truly yours,




Agreed and accepted this 5th day of August, 2011. This document can be signed in
counter parts.




Place: Spokane, Washington on August 5, 2011







_________________________

Cindy K. Swank, President

APD Antiquities, Inc.




Place: Osborn, Idaho on August 5, 2011










_________________________

Martin Clemet, a Managing Member

Northern Adventures, LLC






